Citation Nr: 1731152	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-24 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes before the Board of Veterans Appeals' (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas (Agency of Original Jurisdiction (AOJ)). 

In May 2016, the Veteran testified before the undersigned Veterans Law Judge during a Board videoconference hearing held at the San Antonio, Texas RO.  A transcript of the hearing has been associated with the record.

In July 2016, the Board granted the Veteran's request to reopen the claim for a lower back disorder, but remanded the claim for further development.  After complying with the Board's remand directives, the AOJ issued a supplemental statement of the case (SSOC) in October 2016.


FINDING OF FACT

The Veteran's low back disability, diagnosed as degenerative disc disease with spinal stenosis and scoliosis, had its onset in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a low back disability.  He contends that this disability developed as a result of events that occurred during service.  Specifically, in statements submitted to VA and at his hearing, the Veteran has contended that he hurt his back during combat in Vietnam while carrying mortars, tubes, and other heavy equipment.  

To corroborate this testimony, the Veteran's wife expressed in correspondence dated March 2012 that she has been married to her husband for over 20 years and, during that time, his back pain has limited him from performing everyday chores.  Additionally, two of the Veteran's brothers indicated in letters received September 2014 and March 2017 that they each witnessed the Veteran experience back pain since the end of his tour of duty in Vietnam. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, service connection requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, satisfactory evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat veteran, not only is the combat injury presumed, but so is the disability that resulted during service from the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, there must be evidence of a current disability and a causal relationship between the current disability and the in-service combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran has a current diagnosis of degenerative disc disease of the thoracolumbar spine with spinal stenosis; and imaging studies indicate the presence of mild scoliosis.  See September 2012 VA Examination.  Thus, the first element of service connection - evidence of a current disability - is met.

The AOJ has found that the Veteran engaged in combat with the enemy while serving in Vietnam through corroboration by the Vietnam Order of Battle and Monthly MACV reports.  See AOJ rating decision dated September 2007.

Turning to whether there is a nexus between the Veteran's status post bilateral L5-S1 discectomy and his active military service, the Veteran and his witnesses have reported that that the Veteran has continued to have low back symptoms since separating from service.

The Veteran's service treatment records do not reveal any report or complaint of a back disability.  His April 1971 separation exam did not indicate any low back problems and contained notes from the Veteran stating "[m]y condition is good."  

The first documented post-service medical evidence of record involving back complaints is dated February 2000, approximately 29 years after discharge from active military service, when the Veteran sought private treatment for low back pain that began after exercising.  In August 2000, the Veteran was again treated for low back pain, which was diagnosed as musculoskeletal strain secondary to overuse.  A December 2000 radiological image was interpreted as showing mild S-shaped scoliotic curvature in the dorsal spine; associated lordotic curvature in the mid dorsal spine; a slight increase in the kyphotic curvature at the thoracolumbar junction; and minimal spondylosis.  The interpreting physician also noted the spinal curvature changes were presumed to be old.  A July 2002 visitation record noted a complaint of low back pain, assessed as a minor lumbosacral strain likely persistent by nature of his work (described as lifting plywood throughout the day).  A June 2004 visitation record noted a complaint of low back pain beginning approximately one month prior.

Subsequent medical records indicate the Veteran has received continued treatment for chronic low back pain since establishing medical care with VA in 2005.  An August 2009 x-ray study noted mild scoliosis and degenerative changes of the lumbar spine.  A November 2011 MRI indicated lumbar spinal stenosis.

The claims file contains medical opinions asserting that the Veteran's current low back disability is not etiologically related to active military service.  In this regard, the September 2012 VA examiner reviewed the claims file, examined the Veteran, and diagnosed him with degenerative disc disease with spinal stenosis.  The examiner opined that medical evidence concerning the low back did not establish a nexus sufficient for service connection.  In support of this opinion, the examiner noted the absence of in-service treatment for a lumbar spine disorder and a lengthy post-service period during which medical records were silent for complaints or treatment.  In August 2016, VA sought an additional VA examiner opinion.  Upon reviewing the claims file, the examiner provided a detailed overview of the Veteran's treatment history and opined that it was less likely than not that the Veteran's low back condition was incurred in service.  In support of this opinion, the examiner explained that service treatment records and the separation exam did not mention a back condition and that the Veteran's degenerative disc disease of the lumbar spine is most likely related to age.  Further, the examiner noted the lengthy gap in time before medical records showed mention of a low back condition.  The examiner also noted that a December 2000 x-ray indicated the presence of scoliotic changes that were presumed old, but found that that it would be mere speculation to know when these changes occurred.

The credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board assigns limited probative value to the VA examiner opinions as they fail to provide an adequate rationale for their unfavorable nexus opinions as they heavily rely on the lack of documentation of back injury in service, the lack of documented treatment until many years after service, and fail to explain the significance of the lay evidence of chronic back symptoms since service.

After discounting the probative value of these opinions, what remains is the competent, credible and consistent lay statements that the Veteran has manifested chronic back pain since service.  Accordingly, the Board finds that the evidence is not sufficient to rebut the presumption that the Veteran's current back disability manifested during his combat service.  See Reeves, supra.  In light of his in-service, combat-related back injury, the credible history of a back injury in service and continuous symptoms since service, and the current diagnosis, the Board finds that service connection for a low back disability is warranted because the disability had its onset in service.


ORDER

Entitlement to service connection for a low back disability is granted.




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


